Filed 6/29/16 P. v. Lopez CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


THE PEOPLE,

     Plaintiff and Respondent,                                         G052168

         v.                                                            (Super. Ct. No. M16198)

ANTHONY ISIDRO LOPEZ,                                                  OPINION

     Defendant and Appellant.



                   Appeal from an order of the Superior Court of Orange County, Sheila F.
Hanson, Judge. Affirmed.
                   Al West for Defendant and Appellant.
                   Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Melissa Mandel and
Meredith S. White, Deputy Attorneys General, for Plaintiff and Respondent.
              Anthony Isidro Lopez appeals from the trial court’s order denying his
petition for certificate of rehabilitation and pardon. Lopez argues the trial court abused
its discretion by denying his petition. We disagree and affirm the order.
                                           FACTS
              Lopez was born in 1957, the eldest of four children, and he helped his
mother care for his three sisters while his father served in the military. After high school,
Lopez served in the United States Air Force for eight years, earned both college and law
school degrees, and was admitted to the State Bar of California (State Bar) in 1990.
              In May 1995, Lopez pleaded guilty to misdemeanor sexual battery
(Pen. Code, § 243.4, subd. (a), all further statutory references are to the Pen. Code) (the
1995 conviction), of his stepdaughter. The trial court suspended imposition of sentence
and placed him on three years formal probation. The court ordered him to register
pursuant to section 290. In May 1998, his probation was terminated. In April the
following year, the trial court granted his petition for relief pursuant to section 1203.4.
              In December 2004, Lopez pleaded guilty to failing to register as a sex
offender (§ 290) (the 2004 conviction). The trial court suspended sentence and placed
him on two years informal probation. In December 2006, his probation was terminated.
In December 2014, the trial court granted his petition for relief pursuant to
section 1203.4.
              In March 2015, 57-year-old Lopez filed a petition for certificate of
rehabilitation and pardon (the petition). The petition was supported by a motion and
points and authorities. The petition was also supported by the following exhibits:
Dr. Veronica A. Thomas’s February 2015 report of her psychological examination; his
“personal bibliography” and addendum; character reference letters from family, friends,
and colleagues; criminal history and court records, college and law school transcripts; tax
returns; and photographs.



                                              2
                Thomas, a clinical and forensic psychologist, interviewed and tested Lopez
over the course of four days in the latter part of 2014. She requested police probation,
and treatment records, but she did not receive them. She detailed his personal and
professional history, including the circumstances of his 1995 conviction. She reported
that “[o]ther than the prior conviction for molesting his stepdaughter, . . . Lopez has only
had traffic tickets.” She did not find he suffered from deviant sexual interests in minors.
Thomas said Lopez did not have a personality disorder or mental illness, was not
criminally minded, participated in the necessary treatment, and took “full responsibility”
for the 1995 conviction. Based on the information provided, which did not include the
records she requested, Thomas opined Lopez’s 1995 conviction resulted from “situational
and opportunistic behaviors, specific to environmental and internal stress factors” and not
from “deviant sexual interests, compulsive sexual fantasies or behaviors.” Thomas
explained that although Lopez was “very defensive and reluctant to acknowledge the
existence of person liabilities,” this was not unusual for someone with Lopez’s
upbringing. She concluded Lopez “represent[ed] an extremely low to negligible risk of
reoffending.”
                Lopez’s stepdaughter, the victim, stated Lopez was her “constant counselor,
confidant and best friend.” She forgave Lopez, who had consistently been there for her
and her son even though they are not biologically related, and she supported his request
for a certificate of rehabilitation. Lopez’s wife and in-laws all said Lopez was a loving
and devoted husband and father and strived to put his family first. Lopez’s family
members, mother, sister, and son, attested to Lopez’s dedication to becoming a better
person, willingness to help and provide encouragement, and dependability. Two long
time friends who were lawyers stated Lopez was an honorable person who strived to help
others without asking for anything in return. Two former business associates said Lopez
was a man of great character.



                                              3
              The Orange County District Attorney (the DA) opposed Lopez’s petition.
The DA’s opposition was supported by Lopez’s records from the State Bar and records
detailing his criminal history. The DA opposed the petition because Lopez failed to
inform Thomas that he suffered a conviction for failing to register as a sex offender
(§ 290), and the State Bar disciplined him twice. First, Lopez was disciplined in 1996 as
a result of the 1995 conviction. Second, Lopez was disciplined in 2007 after he
stipulated to four counts of misconduct in two matters (the 2007 disciplinary
proceedings). Two counts involved him failing to represent employees who signed
demand letters creating the impression the employees were lawyers when they were not.
One count concerned Lopez’s failure to perform legal services competently when he did
not adequately communicate with a law firm he believed assumed responsibility for a
matter he was handling. The fourth count involved the misappropriation of client trust
funds. The State Bar imposed and stayed a three-year suspension, placed him on three
years of probation, and imposed six months actual suspension.
              There was a hearing on Lopez’s petition where the trial court heard
argument. Lopez’s counsel stated his office submitted documents concerning the
2004 conviction to Thomas. Counsel argued the State Bar disciplinary actions should not
be persuasive. The court took the matter under submission to review the voluminous
exhibits.
              In a minute order, the trial court denied Lopez’s petition without prejudice.
After providing the applicable law, the court ruled as follows: “[Lopez’s] criminal
history, which contains no arrests or convictions since 2004, demonstrates he obeys the
laws of the land. Based on the numerous letters of support, particularly the letter from
the victim herself supporting the request for relief, it appears to the court that petitioner
may be a candidate for a certificate of rehabilitation and pardon. However, [Lopez’s]
failure to mention in his initial petition that he was disciplined by the State Bar in 2007
for incidents of misconduct including misuse of a client trust account, failure to perform

                                               4
legal services competently and assisting in the unauthorized practice of law, cause the
court to question the degree of his veracity and candor toward the court. Additionally,
. . . Thomas’ report . . . indicates she was unaware of [Lopez’s] 2004 conviction for
failure to register. This appears to demonstrate that [Lopez] failed to inform . . . Thomas
of this conviction and indicates he was not candid with her. As such, the court is
concerned [Lopez] may not be fully rehabilitated so as to merit the requested relief at this
time.”
               On June 25, 2015, Lopez filed a motion for reconsideration supported by
his declaration. As relevant here, Lopez declared, “The facts are that [he] provided
. . . Thomas [his] entire history. [Thomas] was well aware of [his] profession as a lawyer.
[He] also submitted the entire packet to her, which [he] believe[d] include[d] [his]
statement about [the 2004 conviction].” The same day, he appealed from the trial court’s
order denying the petition. Two weeks later, the trial court denied Lopez’s motion for
reconsideration because Lopez’s notice of appeal from the order divested the trial court
of jurisdiction.
                                        DISCUSSION
               First, Lopez argues overwhelming evidence established he was
rehabilitated and the trial court abused its discretion by relying on two issues extrinsic to
the petition. Second, he asserts public policy goals regarding rehabilitation support
granting the petition. None of his contentions have merit.
               “‘With certain exceptions . . . , the certificate of rehabilitation procedure is
available to convicted felons who have successfully completed their sentences, and who
have undergone an additional and sustained “period of rehabilitation” in California.
(§ 4852.03, subd. (a) [imposing general minimum requirement of five years’ residence in
this state, plus an additional period typically ranging between two and five years[, for a
total of seven to 10 years,] depending upon the conviction] . . . .)’ [Citation.]” (People v.
Zeigler (2012) 211 Cal. App. 4th 638, 652 (Zeigler).) “During the period of rehabilitation,

                                               5
the ‘person shall live an honest and upright life, shall conduct himself or herself with
sobriety and industry, shall exhibit a good moral character, and shall conform to and obey
the laws of the land.’ (§ 4852.05 . . . .)” (Zeigler, supra, 211 Cal.App.4th at p. 652.)
               “‘The superior court holds a hearing and considers testimonial and
documentary evidence bearing on the petition. (§§ 4852.1, 4852.11.) To this end, the
court may compel the production of judicial, correctional, and law enforcement records
concerning the crimes of which [the] petitioner was convicted, his performance in
custody and on supervised release, and his conduct during the period of rehabilitation,
including all violations of the law known to any peace officer. [Citation.] The district
attorney may be directed to investigate and report on relevant matters. (§ 4852.12.)’
[Citation.] ‘[A] court may, but is not mandated to, require “testimony as it deems
necessary” and an investigative report from the district attorney of the petitioner and his
residence, in addition to any documentary evidence a petitioner presents.’ [Citations.]”
(Zeigler, supra, 211 Cal.App.4th at p. 653.)
               “Section 4852.13 gives the court discretion to decide whether a petitioner
has demonstrated to the court’s satisfaction, ‘by his or her course of conduct his or her
rehabilitation and . . . fitness to exercise all of the civil and political rights of citizenship.’
(§ 4852.13, subd. (a).) ‘To enter an order known as a certificate of rehabilitation, the
superior court must find that the petitioner is both rehabilitated and fit to exercise the
rights and privileges lost by reason of his conviction.’ [Citations.] The overall goal of
the statutory scheme is ‘to restore civil and political rights to ex-felons who have proved
their rehabilitation.’ [Citations.]” (Zeigler, supra, 211 Cal.App.4th at p. 653.) The trial
court may not grant a certificate of rehabilitation to any person convicted of an offense
specified in section 290 if the court determines the person poses a continuing threat to
commit any of the offenses in section 290. (§ 4852.13, subd. (b).)
               “A certificate of rehabilitation is not ‘necessarily available to any convicted
felon who claims to meet the minimum statutory requirements and is otherwise eligible to

                                                 6
apply.’ [Citation.] ‘[T]he superior court conducts a thorough inquiry into the applicant's
conduct and character from the time of the underlying crimes through the time of the
certificate of rehabilitation proceeding. (§§ 4852.1-4852.12.) The standards for
determining whether rehabilitation has occurred are high. (§§ 4852.05, 4852.13(a);
see §§ 4852.11, 4852.13(b).) The decision whether to grant relief based on the evidence
is discretionary in nature . . . . [T]here is no circumstance under which the statutory
scheme requires or guarantees issuance of a certificate of rehabilitation by the superior
court.’ [Citations.]” (Zeigler, supra, 211 Cal.App.4th at pp. 653-654.) If the trial court
grants a certificate of rehabilitation, it acts as an application for a full pardon.
(§§ 4852.13, subd. (a), 4852.16.)
               Here, the trial court did not abuse its discretion by denying the petition
because Lopez did not satisfy the high standards necessary for granting such petitions.
(People v. Blocker (2010) 190 Cal. App. 4th 438, 445 (Blocker) [hurdles the Legislature
erected to obtain rehabilitation certificate “not intended to be easily surmounted”].) After
conducting a thorough inquiry, the court reached its conclusion based on its finding
Lopez was not truthful with Thomas about the 2004 conviction, or with the court, about
his State Bar disciplinary history. (§ 4852.05 [petitioner must demonstrate he has lived
honest and upright life].)
               Lopez goes to great pains to explain why neither the 2004 conviction nor
his State Bar disciplinary proceedings were of any relevance to his petition. With respect
to the State Bar proceedings, Lopez defines “concealment” for us and asserts the petition
for certificate of rehabilitation and pardon form “does not ask for such matters to be
disclosed” and it did not involve moral turpitude. Although we agree with Lopez the
form does not require disclosure of State Bar disciplinary proceedings, we once again
note it was his burden to establish he was rehabilitated. Attached to his form filed with
the trial court, Lopez included a motion and points and authorities. He also filed
numerous exhibits. Nowhere in these documents did he mention the State Bar

                                                7
disciplinary proceedings. His biography included information about graduating law
school and being admitted to the State Bar, but he did not mention the State Bar
disciplinary proceedings. In fact, when discussing his business prospects, Lopez stated
he was a lawyer and administrator at two law firms and he assists new lawyers with trial
advice and “ethics training.” This seems to us like an appropriate place for Lopez to
discuss his own ethical lapses. But he did not do so.
              Lopez cites to the State Bar’s stipulation concerning the 2007 disciplinary
proceedings. The stipulation states the following: “[Lopez’s] misconduct herein does
not involve moral turpitude.” After explaining Lopez failed to adequately supervise his
employees, the stipulation continued, “[a]nd although the misapplication of trust funds
was willful [sic], [Lopez] did not intend to use the funds for his personal use, or for any
improper purpose.” Lopez stresses his conduct did not involve moral turpitude in
asserting the trial court erred by relying on the State Bar disciplinary proceedings.
Lopez’s State Bar disciplinary history was relevant to whether he conducted himself with
industry and good moral character. The fact Lopez was prevented from practicing law
for six months because he violated the rules governing that practice was a factor the court
could consider in deciding whether he was rehabilitated. The fact Lopez failed to inform
the court of his State Bar disciplinary history speaks to his veracity.
              Lopez warns disclosure of “administrative actions” concerning employment
opens a Pandora’s Box requiring disclosure of foreclosures, litigation, tax audits, and
Vehicle Code violations. We need not decide whether these “administrative actions”
should be disclosed because we are not concerned with any of them here. What we are
concerned with here is the State Bar suspending Lopez’s law license. We remind Lopez
that before he was admitted to the State Bar, he completed an application to determine
whether he was of good moral character. In ruling on the petition, the trial court had to
determine whether Lopez exhibited good moral character. The State Bar’s determination
Lopez had an ethical lapse was relevant to the court’s determination.

                                              8
              As to his 2004 conviction, Lopez asserts Thomas knew of the conviction
because his trial counsel told Thomas and Lopez also declared he “believe[d]” the packet
he gave her included that information. We find telling a statement in Lopez’s reply brief.
He states, “[Lopez] read . . . Thomas’s report and could have easily not included it in the
[p]etition if [Lopez] felt there was some issue of veracity.” On page four of her report,
Thomas states, “Other than the prior conviction for molesting his stepdaughter, . . . Lopez
has only had traffic tickets.” Lopez read Thomas’s report and was on notice she was not
aware of the 2004 conviction. Lopez should have informed Thomas of the 2004
conviction.
              Additionally, Lopez states he went to Thomas voluntarily to establish his
rehabilitation at great time and expense. As we explain above, if a person was convicted
of an offense subject to section 290 registration, the trial court may not grant a certificate
of rehabilitation unless the court determines the person does not pose a continuing threat
to commit an offense specific in section 290. (§ 4852.13, subd. (b); Blocker, supra,
190 Cal.App.4th at p. 445 & fn. 5 [granting petition would release petitioner from
section 290 registration and although trial court did not cite as basis for denial court may
have pondered § 4852.13, subd. (b)].) The best way for Lopez to establish he was not
likely to reoffend was through expert testimony.
              The record here demonstrates the trial court relied on the evidence it
deemed most credible, evidence concerning Lopez’s honesty. (People v. Lockwood
(1998) 66 Cal. App. 4th 222, 229 (Lockwood).) Lopez asks us to second guess the trial
court and instead rely on evidence he deems most credible, “overwhelming” evidence of
his rehabilitation. As we explain above, whether to grant a rehabilitation certificate is
within the sole discretion of the trial court, and absent a miscarriage of justice, we will
not disturb the court’s ruling. (Id. at p. 227.)
              Finally, public policy goals regarding rehabilitation do not require us to
conclude the court’s ruling exceeded the bounds of reason. Although the goal is to

                                               9
reduce recidivism and restore civil and political rights (Lockwood, supra, 66 Cal.App.4th
at p. 230), again the petitioner must surmount high hurdles to obtain a rehabilitation
certificate. The court did not abuse its discretion in concluding Lopez did not surmount
the hurdles this time around. But as Lopez is aware, the court denied his petition without
prejudice. Like the trial court, we agree Lopez provided credible evidence he is a
candidate for rehabilitation. He may file his petition for certificate of rehabilitation and
pardon again pursuant to the statutory time requirements. (See § 4852.03.)
                                       DISPOSITION
              The order is affirmed.




                                                  O’LEARY, P. J.

WE CONCUR:



MOORE, J.



ARONSON, J.




                                             10